Citation Nr: 1618041	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  05-09 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to December 1998, and from September 2001 to July 2003.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA) Regional Office (RO).  The issue was raised under Rice v. Shinseki, 22 Vet. App. 447 (2009), and adjudicated by the Appeals Management Center in an April 2011 Supplemental Statement of the Case (SSOC).  This matter was previously remanded in November 2011 and June 2014. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.  

As a result of the Board's November 2011 remand, an October 2013 VA examiner opined that, as noted in November 2010 and February 2011 VA opinions, it was less likely than not that the Veteran's service-connected disabilities, either alone or in the aggregate, rendered her unable to secure or follow a substantially gainful occupation, and that she would still be capable of sedentary work based on her skill set and educational background.  The Board again remanded the matter in June 2014 so that an addendum opinion could be obtained which reconciled the November 2010 opinion that the Veteran's headaches are prostrating and affect her daily living activities.  The Board also found that the October 2013 examiner's opinion was inadequate due to a reliance on the February 2011 opinion which did not consider the effect, if any, that the Veteran's headaches have on her occupational functioning.  

Accordingly, an addendum opinion was obtained in September 2014.  In that opinion, the VA examiner again opined that it was less likely than not that the Veteran's service-connected disabilities would cause functional impairment that would affect her ability to function and perform tasks in a work or work-like setting.  The examiner also opined that the Veteran would be capable of engaging in sedentary occupational activities given her current skill set and educational background.

Upon review, the Board finds that the opinions of record regarding the Veteran's employability continue to be inadequate for purposes of determining entitlement to a TDIU.  Importantly, the Board notes that each of the opinions regarding the Veteran's employability have relied on the conclusion that she is capable of sedentary employment, and that her skill set and educational background would allow for such employment.  However, the Board finds no evidence regarding the Veteran's skill set or education to be of record, and no specifics are reported by the examiners.  As such, it is unclear upon what information the examiners have relied.  In this respect, the Board finds that the completion of a VA social and industrial survey would be helpful in resolving this claim.  Accordingly, remand is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a claim . . . , even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.").

Furthermore, the most recent SSOC, dated October 2014, indicates that the AOJ reviewed VA treatment records dated from September 2003 through September 2014.  However, upon review, the Board finds the record appears to contain complete VA treatment records only through March 2005.  While there are some records dated thereafter, they do not appear to be complete, especially considering that the Veteran has indicated she receives all treatment through VA.  Accordingly, all outstanding treatment records dated from March 2005 to the present should be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2014).

Finally, there is no evidence of record regarding the Veteran's employment history, beyond the fact that she was previously employed as a postal carrier for 1 year, worked as a bus driver, and worked in security, or the exact date on which she last worked.  While the Veteran has previously been afforded the opportunity to complete and return a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability), she should be given an additional opportunity to complete and return the form to the AOJ.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record outstanding VA treatment records dating since March 2005.  

2.  Provide the Veteran with an additional VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for her to complete, with instructions to return the completed form to the AOJ.

3.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The ultimate purpose of the VA social and industrial survey is to assist the Board in ascertaining the impact of the Veteran's service-connected disabilities on her ability to work.  

The social worker is requested to:

(a) Describe the Veteran's employment history.

(b) Elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  

(c) Provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disability on her daily activities, to include her employability, taking into consideration her level of education, any special training, and previous work experience, but not her age or any impairment caused by non-service-connected disabilities.    

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on her ability to secure or follow a substantially gainful occupation.  Service connection is in effect for headaches, mechanical low back syndrome, left knee arthralgia, left ankle arthralgia, and left scapular muscle insertion strain.  

The report should also indicate if there is any form of employment that the Veteran could perform and, if so, what type.  

A written copy of the report should be associated with the claims folder.  

4.  After completing the requested actions, and any additional action deemed necessary in light of evidence obtained pursuant to this remand, the AOJ should readjudicate the claim on appeal. If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished an SSOC and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




